DETAILED ACTION
	The instant application having Application No. 16/583,228 has a total of 20 claims pending in the application, there are 2 independent claims and 6 dependent claims, all of which are ready for examination by the examiner.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
	As required by M.P.E.P. ' 201.14(c), acknowledgment is made of applicant's claim for priority based on an application JP2020-046842 filed in Japan on 3/17/2020.  

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 3/16/2021 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 3/16/2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2014/0257594) in view of Gibbons et al (US 9,418,699).
	Regarding Claim 1, Hashimoto teaches a vehicle data recording device comprising: 
	a non-volatile memory configured to store data indicative of a vehicle state (non-volatile memory 18 of Fig. 1, Paragraph 0031, recording a vehicle state at step 160 of Fig. 2, Paragraph 0043), a storage area of the non-volatile memory being divided into blocks each of which has a size corresponding to the data for a predetermined time period before and after an event occurs (the non-volatile memory may be a flash, Paragraph 0031, which is divided into blocks with a size corresponding to data for a predetermined time period before and after an event occurs, as the blocks store this data before and after an event occurs at step 160 of Fig. 2); 
	the vehicle data recording device further comprises: 
	an event determination unit configured to determine whether the event occurred (step 120 of Fig. 2); and 
	a recording unit configured to record recording data that is the data for the predetermined time period before and after the event occurred by writing the recording data to a (steps 140 and 160 of Fig. 2).
	However, Hashimoto does not explicitly teach:
	a counting unit configured to count a number of writes to each of the blocks; 
	a writing unit configured to write the data to a target block that is a writing target in the blocks; 
	a counter determination unit configured to determine whether the number of writes to the target block reached a predetermined number that is smaller than a writing upper limit; or
	a switching unit, wherein when the counter determination unit determines that the number of writes to the target block reached the predetermined number, the switching unit excludes the target block from the writing target of the writing unit, sets the target block as a non-target block, and switches the target block to another one of the blocks.
	Gibbons teaches 
	a counting unit configured to count a number of writes to each of the blocks (a counter is shown for each region on Fig. 3A); 
	a writing unit configured to write the data to a target block that is a writing target in the blocks (the target block corresponding to a “region” shown on Fig. 3A); 
	a counter determination unit configured to determine whether the number of writes to the target block reached a predetermined number that is smaller than a writing upper limit (a counter is shown for each region, Fig. 3A, and it is determined if this is smaller than a predetermined number at step 408 of Fig. 4A, and if the temperature exceeds a threshold, this number is smaller than a writing upper limit, C9 L1-12); 
	a switching unit, wherein when the counter determination unit determines that the number of writes to the target block reached the predetermined number (“Y” at step 408 of Fig. 4A), the switching unit excludes the target block from the writing target of the writing unit, sets the target block as a non-target block, and switches the target block to another one of the blocks (step 416 of 418, the target region is now switched to the “spare area”).


	Regarding Claim 2, the cited prior art teaches the vehicle data recording device according to claim 1, further comprising: a volatile memory configured to temporarily store the data, wherein the writing unit is configured to write the data stored in the volatile memory to the target block (RAM 16, Paragraph 0030).
	Claim 8 contains limitations corresponding to the vehicle data recording device of claim 1, and is rejected under similar rationale. 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2014/0257594) in view of Gibbons et al (US 9,418,699) and Jung et al (US 2020/0327065).
	Regarding Claim 3, the cited prior art teaches the vehicle data recording device according to claim 2, but does not explicitly teach wherein the volatile memory includes a buffer configured to temporarily store the data, the block is divided into sectors each of which has a size corresponding to the buffer, and the writing unit is configured to write the data stored in the buffer to the sector of the target block.
	Jung teaches a buffer configured to temporarily store the data (write buffer 306 of Fig. 1, Paragraph 0115), the block is divided into sectors each of which has a size corresponding to the buffer (the block is divided into pages with a page buffer within the write buffer, thus the size corresponds to the buffer, Paragraph 0093), and the writing unit is configured to write the data stored in the buffer to the sector of the target block (step S708 and S726 of Fig. 7).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the buffer of Jung in the cited prior art in order to 
	Regarding Claim 4, the cited prior art teaches the vehicle data recording device according to claim 3, wherein the volatile memory includes a plurality of the buffers (page buffers, Paragraph 0093), the plurality of buffers being configured to store the data in turn (data is stored first in first page buffer for data1 and then a different page buffer for data2, Fig. 7 and Paragraphs 0093-0095), the writing unit is configured to write, to the target block, the data stored in one buffer of the plurality of buffers which was filled with the data (steps s708 and s726 of Fig. 7).
	Regarding Claim 5, the cited prior art teaches the vehicle data recording device according to claim 3, wherein when the writing unit writes the data stored in the buffer to the sector of the target block, the writing unit writes next one of the data to another sector of the same target block (both data is written to the same memory block, Paragraph 0115 of Jung).
	Regarding Claim 6, the cited prior art teaches the vehicle data recording device according to claim 3, wherein when the event determination unit determines that the event occurred, the recording unit writes, to the non-target block, the recording data for a post-event period that is the predetermined time period after the event occurred (steps 140 and 160 of Fig. 2), and the writing unit is configured to write the data stored in the buffer to the target block after the post-event period elapsed (in the future writes will be written to the new target block, step 418 of Fig. 4B of Gibbons).

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:


 CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	The cited prior art does not teach “wherein when the event determination unit determines that the event occurred, the recording unit reads out, from the target block, the recording data for a pre-event period that is the predetermined time period before the event occurred, and the recording unit writes the recording data to the non-target block” as recited in claim 7, as the cited prior art does not teach reading out data from a target block and writing data to a non-target block in response to an event occurring.  

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-6 and 8 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135